 In the Matter of NATIONAL FLUORSPAR CODIPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT 50Case No. R-.¢360.Decided October 30, 1942Jurisdiction:fluorspar mining industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until documentary proof of its claimswas furnished ; election necessary.Unit Appropriate for CollectiveBargaining:production -employees, excludingsupervisory and clerical employees ; agreement as to.Mr. Maurice K. GordonandMr. Abner Johnston,ofMadison-ville,Ky., andMr. A. C. MooreandMr. John A. Moore,of Marion,Ky., for the Company.Mr. David Hunterof Marion, Ky., for the Union.Miss Viola Jamesof counsel to the Board.DECISIONANDDIRECTION OF- ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America,District 50, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof the National Fluorspar Company, Marion, Kentucky, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert D. Malar-ney, Trial Examiner.Said hearing was held at Marion, Kentucky,on October 8, 1942.The Company and the Union appeared, partic-ipated and were afforded full opportunity to be heard, to examineand crossexamine witnesses, and to introduce evidence bearing onthe issues.,The Company moved to dismiss the petition for lack ofproof by the Union of its representation of the Company's employees.The Trial Examiner. reserved ruling on the motion for the Board.For the reason appearing herein, the motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.45 N. L R. B., No. 34.190 NATIONAL FLUORSPAR COMPANY191Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNational Fluorspar Company, Marion, Kentucky, is engaged,in Themining of fluorspar and in the preparation of it for market, bothoperations occurring at what is known as the Davenport mine.Allthe product moves in interstate commerce.The Company concedes,and we find, that it is engaged in commerce within 'the meaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, is a labor organiza-tion admitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn July 25, 1942, the Union requested recognition as the repre-sentative of the Company's employees at the Davenport mine.' TheCompany in its reply refused recognition unless and until it wasfurnished documentary proof of the Union's claims of employee-representation.The Regional Director's statement, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.2 The Com-pany objected to the introduction of the statement, contending thatit is not evidentiary of the Union's claims of representation, and thatthe Company should be permitted cross-examination based. on thestatements therein. - We find no merit in this objection.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.-IV.THE APPROPRIATE UNITThe parties agreed, and we find, that all production employees ofCompany at its Davenport mine, excluding supervisory and clerical'The Company's representative stated that the employees of both the mining and milloperation work interchangeably.oa The Regional Director reported that the Union,in support of its claim of representa-tion, submitted 19 application cards, dated December 1941 to September1942 ; that all 19bore appaiently genuine original signatures;and that 15 borethe namesof persons onthe Company's pay roll of August 15, 1942, which listed 32 persons in the alleged-appro-priate unit.3 The Board,as an administrative procedure,requires the showing of substantial rep-resentation only to satisfyit that thereis sufficient showing tojustify proceeding withthe investigation of representatives.SeeMatter of Atlas PowderCompany,Zapon Dun-eeon andLocal1083,IICational Council of Gas, Coke&ChemicalWorkers,43 N L. R. B 757. 192DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees,constitutean appropriate unit within the meaning.of Sec-tion 9(b) of the Act.4V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit, who were employed during the payroll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c)' of the National Labor Relations Act,and pursuant to Article III, Section 9, of Nation Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith National Fluorspar Company, Marion, Kentucky, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eleventh Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed' during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether or not they desireto be represented by United Mine Workers of America, District 50,for the purposes of collective bargaining.,4There are approximately 32 persons in the unit agreed upon,excluding 2 supervisors.The Company representative stated that there are no clerical- employees